DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4, 6-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2163453A-Rupp.

Claim 1: “A fluidic system (1) for producing extracellular vesicles (EV) from producer cells (6), comprising at least one container (4), a liquid medium (5) contained by the container (4) and producer cells (6),”: Rupp disclose the invention relates to large volume culture vessels for growing animal cells (extracellular vesicles, pg. 1, lines 6-7).  Further, Rupp discloses at least one container (vessel 8, pg. 2, line 90, Fig. 1); a liquid medium (culture medium or other fluid 30, pg. 2, line 101, Fig. 1).  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses vessel 8 is filled with a multiplicity of cells 28 (producer cells, pg. 2, line 99, Fig. 1).
“characterised in that it also comprises microcarriers (3) suspended in the liquid medium (5), the majority of producer cells (6) being adherent to the surface of the microcarriers (3),”:  Rupp discloses the vessel 8 is filled with microcarriers disposed in a culture medium or other fluid 30 (pg. 2, lines 100-101, Fig. 1).  Further, Rupp discloses the vessel 8 is filled with a multiplicity of cells, microcapsules, or other microcarriers 28 (pg. 2, lines 99-100, Fig. 1).
“and a liquid medium (5) agitator (7), the agitator (7)”:  Rupp discloses a liquid medium (culture medium or other liquid 30, pg. 2, line 101, Fig. 1) and an agitator (paddle 112, pg. 3, line 17, Fig. 1).
 “and the shape and dimensions of the container (4) being adapted to the generation of a turbulent flow of the liquid medium (5) in the container (4).”: Rupp discloses the apparatus includes a paddle for stirring the 

Claim 3: “comprising an output (9) and a connector (13) connected to the output (9), the connector (13) being capable of comprising liquid medium (5) and extracellular vesicles (EV).”:  Rupp disclose apparatus or vessel 8 comprises a connector (connector 68) for attaching the an output (outlet pipe 70, pg. 2, line 130), which is capable of comprising liquid medium (culture medium 30) and extracellular vesicles (multiplicity of cells 28.

Claim 4: “wherein a liquid medium agitator (7) is a rotary agitator whose rotation speed(s), shape and size are adapted, with the shape and the dimensions of the container (4), to the generation of a turbulent flow of the liquid medium (5) in the container.”:  Rupp discloses a liquid medium agitator (paddle 112, pg. 3, line 17, Fig. 1); Rupp discloses knob 304 may simply actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches optimum rotational velocity (pg. 3, lines 78-81); further, Fig. 1 illustrate (agitator) paddle 112 shape and size are adapted with the dimensions of the container (vessel 8).
	
	Claim 6: “comprising a separator (15) of extracellular vesicles (EV), fluidly connected to the container (4) so as to be capable of reintroducing a liquid medium (5) 

Claim 7: “A method for ex vivo production of extracellular vesicles (EV) from producer cells (6), wherein: controlling an agitator (7) causing a turbulent flow of a liquid medium (5) in a container (4),”:  Rupp discloses the invention relates to large volume culture vessels for growing animal cells (extracellular vesicles, pg. 1, lines 6-7); the process takes place in a vessel 8, outside of a living body.  Further, Rupp discloses at least one container (vessel 8, pg. 2, line 90, Fig. 1); a liquid medium (culture medium or other fluid 30, pg. 2, line 101, Fig. 1).  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses vessel 8 is filled with a multiplicity of cells 28 (producer cells, pg. 2, line 99, Fig. 1).  Additionally, Rupp discloses controlling an agitator (paddle 112 controlled via a prime mover, for rotating the paddles and stirring the animal cells and medium in vessel 8, pg. 1, lines 128-130, Fig. 1). 
“the container comprising an output (9),”:  Rupp disclose vessel 8 comprises a connector (connector 68) for attaching an output (outlet pipe 70, pg. 2, line 130).
“the liquid medium (5) comprising producer cells (6) adhering on the surface of the microcarriers (3)”:  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses 
“the microcarriers (3) being suspended in the liquid medium (5)”:  Rupp discloses the vessel 8 is filled with microcarriers disposed in a culture medium or other fluid 30 (pg. 2, lines 100-101, Fig. 1).
“and collecting the liquid medium (5) comprising extracellular vesicles (EV) at the output (9) of the container (4).”:  Rupp discloses vessel 8 comprises a connector (connector 68) for attaching an output (outlet pipe 70, pg. 2, line 130, Fig. 1), which is attached to a microcarrier-forming apparatus 9 (pg. 3, lines 1-2).


Claim 10: “wherein a separator depletes part of the liquid medium (5) collected at the output of the container (4) of extracellular vesicle (EV), and wherein the part of the liquid medium is reintroduced (5) into the container (4).”:  Rupp discloses a culture apparatus for mammalian cells which permits continuous media flow while retaining the cells of carrier particles within the culture vessel by means of a separator (filter unit, pg. 1, lines 74-77).

Claim 11: “Extracellular vesicles (EV) capable of being obtained by the method according to one of claims 7 to 10.”:  Rupp discloses a form of extracellular vesicles being obtained via the above claims 7-10, discussed above.

Therefore, Rupp meets the limitations of claims 1 and 3-4, 6-7, and 10-11



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view of Ozturk et al. (2017).

claim 2, Rupp teaches the invention discussed above in claim 1.  Further, Rupp teaches an agitator (paddle 112), a liquid medium (culture medium 30), and a container (vessel 8), which are adapted to control a flow of the culture medium 30 (pg. 1, lines 127-130 and pg. 2, lines 1-3). However, Rupp does not teach the Kolmogorov length of the flow being less than or equal to 75 µm. 
For claim 2, Ozturk et al. teaches an approach for assessing turbulent flow to cells in medical devices (pg. 1, Introduction, lines 1-7), where the Kolmogorov length scale (KLS) smaller than about 10 µm (pg. 1, abstract, line 5 and Introduction, lines 34-35), which reads on the instant claim limitation of teach the Kolmogorov length of the flow being less than or equal to 75 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include the Kolmogorov length of the flow being less than or equal to 75 µm as taught by Ozturk et al., because Ozturk et al. teaches the size distribution of Kolmogorov scale eddies is used to define a turbulent flow extensive property with eddies serving as a means to assess the turbulence effectiveness in damaging cells (pg. 1, Introduction, right Col., lines 14-20).

Regarding claim 9, Rupp teaches the invention discussed above in claim 7.  Further, Rupp teaches an agitator (paddle 112), a liquid medium (culture medium 30), and a container (vessel 8), which control a flow of the culture medium 30 (pg. 1, lines 127-130 and pg. 2, lines 1-3). However, Rupp does not teach the Kolmogorov length of the flow being less than or equal to 75 µm, preferably less than or equal to 75 µm

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include the Kolmogorov length of the flow being less than or equal to 75 µm as taught by Ozturk et al., because Ozturk et al. teaches the size distribution of Kolmogorov scale eddies is used to define a turbulent flow extensive property with eddies serving as a means to assess the turbulence effectiveness in damaging cells (pg. 1, Introduction, right Col., lines 14-20).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp.
Regarding claim 8, Rupp teaches the invention discussed above in claim 7.  However, Rupp does not explicitly teach wherein the liquid medium is agitated for more than thirty minutes.
For claim 8, Rupp teaches knob 304 may actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches its optimum rotational velocity in a given time (pg. 3, lines 78-82), where in a given time could comprises thirty minutes or more, which reads on the instant claim limitation of wherein the liquid medium is agitated for more than thirty minutes.
.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp as applied to claim 1 above, and further in view of Xu et al. (2008).

Regarding claim 5, Rupp teaches the invention discussed above in claim 1.  Further, Rupp teaches microcarriers are microbeads (microcarrier beads, pg. 1, line 26).  However, Rupp does not explicitly teach the diameter of the microbeads being comprised between 100 µm and 300 µm.
For claim 5, Xu et al. teaches different types of microbeads, where the diameter of glass spheres have a diameter of 138 µm (pg. 2096, Col. 2, para. 2, lines 6-8), which reads on the instant claim limitation of the diameter of the microbeads being comprised between 100 µm and 300 µm.
.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view WO 2016/168680 Al-Probst.

Regarding claim 12, Rupp teaches the invention discussed above in claim 11.  However, Rupp does not explicitly disclose a pharmaceutical composition comprising extracellular vesicles.
For claim 12, Probst teaches a method for developing exosome-base vaccines (pharmaceutical composition); live cell vaccine compositions, where the cell vaccines comprise immune cells derived from a subject and primed with extracellular vesicle material (Para. [0001], lines 1-3), which reads on the instant claim limitation of a pharmaceutical composition comprising extracellular vesicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include a pharmaceutical composition comprising extracellular vesicles as taught by Probst, because Probst 

Regarding claim 13, modified Rupp teaches the invention discussed above.  Further, modified Rupp does teach a pharmaceutical composition, discussed above.  However, modified Rupp does not teach a pharmaceutical composition for the use of thereof in regenerative medicine.
For claim 13, Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2), which reads on the instant claim limitation of a pharmaceutical composition for the use thereof in regenerative medicine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Rupp and further include a pharmaceutical composition for the use thereof in regenerative medicine as taught by Probst, because Probst teaches there is a rapidly growing field of cancer research is immunotherapy - harnessing of the body's own immune system to seek out and kill cancer cells (Para. [0002], lines 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799